DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16-17 are objected to because of the following informalities:  
Claims 16 and 17 are improperly numbered as Claims 16 and 17 which follow Claim 12.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suyama (PGPub 2017/0008216, cited in IDS).
Regarding Claim 1, Suyama teaches a liquid blow molding apparatus for liquid-blow-molding a resin preform into a container having a prescribed shape (Abstract), the liquid blow molding apparatus comprising: 
a blow molding mold in which a preform is disposed (Fig. 1; [0027]- preform PF is fitted to mold 1), the preform having a tubular body extending between an open end and a closed end (Fig. 1; [0027]- the preform includes a tubular mouth portion having a test tube shape and neck ring), 
a blow nozzle fitted into the opening of the preform (Fig. 1; [0030]- blow nozzle 13 is fitting inside the tubular mouth portion of the preform), 
a pressurized liquid supply coupled to the blow nozzle to supply a pressurized liquid through a supply channel connected to the blow nozzle (Fig. 1- liquid is supplied through circulation unit 32 at a first pressure), and 
a seal member positioned in the supply channel and being moveable between open and closed positions respectfully defining open and closed conditions of the supply channel with respect to the blow nozzle (Fig. 1; [0033]- sealing body opens and closes supply hole).

Suyama further teaches the control device is capable of driving the plunger at any actuation rate and actuation force and the controller may also be configured to perform control in cooperation with the control system that controls movement of the sealing body and stretching rod [0038]. Thus, it is reasonably expected that the device of Suyama would be fully capable of the pressurized liquid supply being configured to start supplying the pressurized liquid to the supply channel by, at a first point in time during the blow molding cycle, moving the seal member to the open position establishing an open condition of the supply channel with respect to the blow nozzle, and at a second point in time during the blow molding cycle, the second point in time being after the first point in time, and after initiating the moving of the seal member to the open position has started, starting injection of the pressurized liquid with the pressurized liquid at a first pressure and increasing the pressure of the pressurized liquid supplied to the supply channel from the first pressure to a forming pressure for forming the preform into the container.
Examiner notes that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In other words, if the prior art is capable of performing the intended use, then it meets the claim.

Regarding Claims 2-3, 5-12, and 16-17, Suyama further teaches the control device is capable of driving the plunger at any actuation rate and actuation force and the controller may also be configured to perform control in cooperation with the control system that controls movement of the sealing body and stretching rod [0038]. Thus, it is reasonably expected that the device of Suyama would be fully capable of configuring the pressurized liquid supply to:
start to supply pressurized liquid to the supply channel in the range of 0.01 to 0.05 seconds or 0.01 to 0.03 seconds after the moving of the seal member to the open condition has started;
increase of the pressure of the pressurized liquid supplied to the supply channel in greater than or equal to 0.01 seconds, less than or equal to 0.05 seconds, or less than or equal to 0.03 seconds from the start of the moving of the seal member;
open the seal member by an amount that is less than 10% open at a time 0.01 seconds, greater than 50% open at a time 0.02 seconds, 100% at a time 0.05 seconds, or 100% at a time 0.03 seconds after initiating moving of the seal member after initiating moving of the seal member after initiating moving of the seal member; or
begin increasing the pressure of the pressurized liquid supplied to the supply channel after the seal member is greater than or equal to 9% open, greater than or equal to 50% open, or is 100% open.

Regarding Claim 4, Suyama further teaches an extension rod located within the blow nozzle and being moveable in a longitudinal direction into the preform to extend the preform in the longitudinal direction (Fig. 1; [0051]- stretching rod 17 moves in a longitudinal direction).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        9/6/22

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712